UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 JUDY JACKSON-PRINGLE,
        Plaintiff,
         v.                                            Civil Action No. 20-1880 (JDB)

 WASHINGTON METROPOLITAN
 AREA TRANSIT AUTHORITY,
        Defendant.


                                          ORDER

       Upon consideration of [18] defendant’s motion for summary judgment, and for the reasons

stated in the accompanying Memorandum Opinion, it is hereby

      ORDERED that defendant’s motion is GRANTED; and it is further

      ORDERED that this case is DISMISSED WITH PREJUDICE.

      SO ORDERED.



                                                                            /s/
                                                                     JOHN D. BATES
                                                                United States District Judge



Dated: July 28, 2022